Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 02/08/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden.  This is not found persuasive because one or more apply
The requirement is still deemed proper and is therefore made FINAL.
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the prior art applicable to one invention would not likely be applicable to another invention.
Claim 12 is included in group I because there are embodiments not directed to an ion exchange glass ceramic however the embodiments drawn to an ion exchanged glass ceramic are considered to be part of group II and have not been considered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 11,12, 24 and 25 recite a broad recitation  and the claims also recites a narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In claims 10 and 23 it is not clear if whether lithium disilicate and quartz are optional or just quartz.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-29 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Beall et al (20160102010)
Beall et al teach a glass ceramic including petalite, lithium disilicate and quartz (examples 19, 22, 24) that fall within the ranges of claims 1 and 14. Example 19 includes in mass% 78.3 SiO2, 2 P2O5, 9.3 Al2O3, 10.7 Li2O, 1.7 Na2O, .8 MgO, 6 ZrO2. Beall et al show strength values higher than 600 MPa (Figure 8).
With respect to the haze of claim 14, it is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the 
With respect to claims 2 and 15, example 19 includes 1.7% Na2O. 
With respect to claims 3, 5, 7, 16, 18 and 20 example 19 has a SiO2+Li2O/Al2O3 ratio of 9.56.
With respect to claims 4, 6, 17 and 19 example 19 the content of Li2O is 10.7%.
With respect to claims 8 and 21, example 19 does not include SrO. 
With respect to claims 9 and 22, Al2O3+Li2O/P2O5 is 8.55.
With respect to claims 10 and 23, example 19 includes petalite, lithium disilicate and quartz.
With respect to claims 11 and 24, 55-60% crystallinity is taught [0151].
With respect to claims 12 and 25, the grain size ranges from 50-100nm [0199].
With respect to claims 13 and 26, the claims allow for 0% colorant.
With respect to claims 27 -30, the claims lack sufficient structure to distinguish from the products of Beall.

Claim(s) 1-29 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Goto et al (8,043,706).
Goto et al teach a glass ceramic including lithium disilicate and quartz (examples A-C) including the examples of Table 1 and 2 that fall within the ranges of claims 1 and 14. Example A includes in mass% 76.1 SiO2, 2 P2O5, 7.1 Al2O3, 10 Li2O, 1 K2O, .8 MgO, .5 ZnO, 2.3 ZrO2 and .2 Sb2O3. Goto et al do not measure 4 point bending strength.
With respect to the four point bending strength and haze, it is well settled that when a claimed composition appears to be substantially the same as a composition 
With respect to claims 2 and 15, examples A-C include 0% Na2O. 
With respect to claims 3, 5, 7, 16, 18 and 20 example A has a SiO2+Li2O/Al2O3 ratio of 12.126.
With respect to claims 4, 6, 17 and 19 example A the content of Li2O is 10%.
With respect to claims 8 and 21, example A does not include SrO. 
With respect to claims 9 and 22, Al2O3+Li2O/P2O5 is 8.55.
With respect to claims 10 and 23, example A includes lithium disilicate and quartz.
With respect to claims 11 and 24, example L includes 64.9% crystallinity.
With respect to claims 12 and 25, examples a-c the grain size ranges from 10-40nm.
With respect to claims 13 and 26, the claims allow for 0% colorant.
With respect to claims 27 and 28, the claims lack sufficient structure to distinguish from the products of Goto et al.
With respect to claims 29 and 30 electronic circuits are taught, column 7, lines 26-29.
Claim(s) 1-29 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yagi (20090118113).
Yagi teaches a glass ceramic including lithium disilicate and quartz (examples of Tables 1-5) that fall within the ranges of claims 1 and 14. Example 1 includes in mass% 73.8 SiO2, 2 P2O5, 6.5 Al2O3, 8.5 Li2O, 1.5 K2O, .8 MgO, 3.7 BaO, .5 ZnO, 2.5 ZrO2 and .2 Sb2O3. Example 1 has a flexural strength of 700 MPa.

With respect to claims 2 and 15, examples 1 includes 3.7% BaO. 
With respect to claims 3, 5, 7, 16, 18 and 20 example 17 has a SiO2+Li2O/Al2O3 ratio of 10.6.
With respect to claims 4, 6, 17 and 19 example 1 the content of ZrO2 is 2.5%.
With respect to claims 8 and 21, example 1 does not include SrO. 
With respect to claims 9 and 22, example 17 has a SiO2+Li2O/Al2O3 ratio of 10.6.
With respect to claims 10 and 23, examples 1-7 include lithium disilicate and quartz.
With respect to claims 11 and 24, example L includes 64.9% crystallinity.
With respect to claims 12 and 25, example 1 the grain size is 30nmnm.
With respect to claims 13 and 26, the claims allow for 0% colorant.
With respect to claims 27 and 28, the claims lack sufficient structure to distinguish from the products of Yagi.
With respect to claims 29 and 30 magnetic recording medium substrates are taught [0003].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,676,390. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the instant claims overlap the scope of the patented claims. A bending strength of greater than 650 MPa ad haze of less than .5% are claims (claim 10).
Claims 1-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,913,681. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the instant claims overlap the scope of the patented claims. A bending strength of greater than 650 MPa ad haze of less than .5% are claims (claim 10).
The subject matter as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q. 549.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goto et al (20030012961I, Yagi et al (8,093,167), Goto et al (6,677,259), JP 2000143290 and JP 2001318222 are cited for teaching glass ceramics having lithium silicate and quartz phases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368.  The examiner can normally be reached on 6:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 5712707875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
02/17/2021